DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
In order to avoid a non-functional descriptive material claim interpretation, the Examiner proposed amending claim 32.  In short, pending claim 32 recites a data stream stored on a disc while the Examiner’s Amendment recites program code being executed by a machine implementing a encoding of a video.  The proposal is patterned after the amendment made to claim 22 in parent case 16/871,622 on 15 June 2021 to overcome the same claim interpretation issue.
Authorization for this examiner’s amendment was given in an interview with Jung Kook Park on 29 July, 2022.










EXAMINER’S AMENDMENT
The application has been amended as follows: 
32.          (Currently Amended)) A non-transitory computer-readable medium, having encoded thereon program code, wherein, when the program code is executed by a machine, the machine implements a method of encoding a video, the method 
                





generating a first prediction sample for a current block;
determining a template mode of the current block, the template mode being one of a plurality of template mode candidates pre-defined in an encoding apparatus;
determining a range of a template region based on the template mode;
determining a weight and an offset based on neighboring samples in the template region; and
obtaining a second prediction sample of the current block by multiplying the first prediction sample by the weight and adding the offset,
wherein the weight and the offset are determined based on samples selected by sub-sampling among the neighboring samples adjacent to the current block.

Allowable Subject Matter
Claims 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Budgavi (US 20120287995 A1) is the closest art identified during the prior art search.  As shown in Fig. 10 (copied below) and discussed in [0063]-[0068], Budgavi discloses determining a template mode of the current block, the template mode being one of a plurality of template mode candidates pre-defined in a decoding apparatus {step 1000}; determining a range of a template region based on the template mode {steps 1002, 1004, and 1004 determine a range of a template region}; and sub-sampling among the neighboring samples adjacent to the current block {downsample 1010}, none of the prior art discloses or fairly suggests determining a weight and an offset based on neighboring samples in the template region; and obtaining a second prediction sample of the current block by multiplying the first prediction sample by the weight and adding the offset, wherein the weight and the offset are determined based on samples selected by sub-sampling among the neighboring samples adjacent to the current block in combination with the remaining limitations of claim 23.
Independent claims 31 and 32 recite limitations parallel to those found in claim 23 and are allowable for the same reasons as claim 23.  Claims 24-30 are allowable due to their dependency upon claim 23. 


    PNG
    media_image1.png
    611
    753
    media_image1.png
    Greyscale

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486